ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_01_FR.txt. 208

OPINION INDIVIDUELLE DE M. ODA
[Traduction]
I

1. Pai voté — mais avec réticence — en faveur de l’ordonnance qui a
été adoptée presque à l’unanimité.

Cependant j'estime injustifié que la Cour ait décidé, à ce stade et sous
la forme d’une ordonnance, que «la demande reconventionnelle pré-
sentée par les Etats-Unis dans leur contre-mémoire est recevable comme
telle et fait partie de l'instance en cours» (ordonnance, p. 206, par. 46,
al. A).

Il me semble que la décision de la Cour dans cette ordonnance éta-
blit un précédent assez regrettable dans sa jurisprudence relative aux
demandes reconventionnelles.

Il

2. Dans l'instance actuelle concernant les Plates-formes pétrolières,
que l’Iran a introduite unilatéralement contre les Etats-Unis le 2 no-
vembre 1992, l’Iran a déposé son mémoire le 8 juin 1993. Les Etats-Unis
ont présenté leur exception préliminaire à la compétence de la Cour le
16 décembre 1993 (dans le délai fixé par la Cour pour le dépôt du contre-
mémoire), mais la Cour a rejeté cette exception dans son arrêt du
12 décembre 1996 et jugé qu’elle «a compétence, sur la base du para-
graphe 2 de l’article XXI du traité de 1955, pour connaître des demandes
formulées par [l'Iran] au titre du paragraphe 1 de l’article X dudit traité»
(Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d’ Amérique), exception préliminaire, C.J. Recueil 1996, p. 821, par. 55,
al. 2).

Le 23 juin 1997, dans le délai fixé a cet effet par le président de la Cour,
les Etats-Unis ont déposé leur contre-mémoire intitulé « Contre-mémoire
et demande reconventionnelle». Dans leurs conclusions, les Etats-Unis,
d’une part, prient la Cour de dire et juger «que les Etats-Unis n’ont
pas enfreint leurs obligations envers [l’Iran] au titre du paragraphe 1 de
l’article X du traité» et que «les demandes de [l’Iran] doivent en consé-
quence être rejetées». Par ailleurs, la sixième partie du contre-mémoire
des Etats-Unis expose leur demande reconventionnelle et, dans leurs
conclusions, les Etats-Unis prient la Cour de dire et juger, s’agissant de
leur demande reconventionnelle:

«1. Qu'en attaquant les navires, en mouillant des mines dans le Golfe
et en menant d’autres actions militaires en 1987 et 1988 qui

22
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 209

étaient dangereuses et dommageables pour le commerce mari-
time, [l'Iran] a enfreint ses obligations envers les Etats-Unis au
titre de l’article X du traité de 1955; et

2. Que [l'Iran] est tenu de réparer intégralement le préjudice qu’[il]
a causé aux Etats-Unis en violant le traité de 1955, selon des
formes et un montant qui seront déterminés par la Cour...»

3. Plusieurs mois sont passés et la Cour n’a pris aucune mesure
jusqu'ici. La Cour n’a pas ordonné un deuxième tour de procédure écrite
(en d’autres termes, le dépôt d’une réplique par l’Iran et d’une duplique
par les Etats-Unis) depuis que la demande reconventionnelle a été pré-
sentée dans le contre-mémoire de la partie défenderesse le 23 juin 1997.

De fait, dans une lettre en date du 2 octobre 1997, adressée au greffier
de la Cour et qui constituait, en partie, une réponse à l’allégation conte-
nue dans la lettre de agent des Etats-Unis du 23 juin 1997, déposée en
même temps que le contre-mémoire, l'agent de l'Iran a déclaré:

«Je ferai ... observer que l’Iran met sérieusement en cause la rece-
vabilité de la demande reconventionnelle des Etats-Unis. Selon l’Iran,
la demande reconventionnelle telle que formulée par les Etats-Unis
ne satisfait pas aux exigences du paragraphe 1 de l’article 80 du
Règlement. L’Iran demande à être entendu sur la question, comme il
est prévu au paragraphe 3 de l’article 80 du Règlement.»

Le 17 octobre 1997, après l'échange des lettres mentionnées ci-dessus
des agents des deux Parties par l’intermédiaire du greffier de la Cour, le
vice-président, faisant fonction de président en l’affaire, a tenu une réu-
nion avec les agents des Parties aux fins de se renseigner auprès d’eux sur
la suite de la procédure en l’espèce. Selon la lettre des Etats-Unis du
20 octobre 1997, «il a été envisagé [lors de cette réunion] que la Cour
demande aux deux Parties de lui soumettre l’exposé de leurs positions au
sujet de la demande reconventionnelle des Etats-Unis» (les italiques sont
de moi). Cependant, on sait aussi, d’après le texte de la présente ordon-
nance, que lors de cette réunion «les deux agents ont accepté que leurs
gouvernements respectifs déposent des observations écrites sur la ques-
tion de la recevabilité de la demande reconventionnelle des Etats-Unis»
(les italiques sont de moi) et que «l’agent de l’Iran a envisagé que son
gouvernement présente ensuite des observations orales sur cette ques-
tion».

Dans cette lettre en date du 20 octobre 1997 adressée au greffier,
l'agent des Etats-Unis a déclaré:

«Les Etats-Unis croient comprendre que toute décision de la Cour
limitera l’exposé des positions que présenteront les Parties à la ques-
tion visée au paragraphe 3 de l’article 80 de la Cour, c’est-à-dire
au rapport de connexité entre la demande reconventionnelle et la
demande de l’Iran.»

Dans sa lettre au greffier du 27 octobre 1997, rédigée en réponse à la
demande du greffier du 21 octobre 1997, l’agent de l’Iran a indiqué clai-

23
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 210

rement qu’il ne partageait pas l’opinion exprimée par les Etats-Unis,
selon laquelle l’exposé de la position de l’Iran devait se limiter à la ques-
tion visée au paragraphe 3 de l’article 80 du Règlement de la Cour. De
l’avis de PIran, «une demande reconventionnelle ne peut être présentée
que si elle est en connexité directe avec l’objet de la demande de la partie
adverse et que si elle relève de la compétence de la Cour».

4. Comme le greffier l'avait invité à le faire dans la lettre mentionnée
ci-dessus, en date du 21 octobre 1997, l'Iran a présenté, le 18 novembre
1997, un document intitulé «Demande tendant à ce que les Parties soient
entendues au sujet de la demande reconventionnelle des Etats-Unis en
application du paragraphe 3 de l’article 80 du Règlement de la Cour»; il
y déclarait

«[prier] la Cour, par les présentes, de bien vouloir entendre les
Parties conformément au paragraphe 3 de l’article 80 du Règlement,
pour que la Cour soit en mesure de déterminer s’il y a lieu ou non de
joindre la demande reconventionnelle des Etats-Unis à la présente
instance».

Le 18 décembre 1997, les Etats-Unis, en réponse à l'invitation formulée
par le greffier dans la lettre mentionnée ci-dessus d’exposer leurs vues
dans un délai d’un mois après avoir reçu la déclaration de l’Iran, ont pré-
senté leur «Exposé sur la «Demande de l'Iran tendant à ce que les Parties
soient entendues au sujet de la demande reconventionnelle des Etats-Unis
en application du paragraphe 3 de l’article 80 du Règlement de la Cour»,
dans lequel ils ont souligné que:

«dans son orientation générale, l’argumentation de l’Iran ne porte
pas sur le point de savoir si la demande reconventionnelle des Etats-
Ünis est en rapport de connexité avec l’objet de la demande de
VIran, mais sur celui de savoir si les Etats-Unis ont présenté une
demande reconventionnelle valable. La Cour ne saurait se prononcer
sur ce point à ce stade de la procédure. Elle ne saurait certainement
pas permettre à l’Iran d'éviter de répondre au fond à la demande
reconventionnelle des Etats-Unis.»

Ils ont ajouté: «il conviendrait pour la Cour de décider pour l’instant de
joindre à l’instance initiale les questions présentées par les Etats-Unis à
titre reconventionnel» {ibid.). Les Etats-Unis étaient d’avis «qu’il n’est
… pas nécessaire de tenir des audiences pour parvenir à une telle décision
(ibid. ) et «qu’il n’est ... pas nécessaire de tenir des audiences en applica-
tion du paragraphe 3 de l’article 80» (ibid. ).

Depuis le 18 décembre 1997, il ne s’est rien passé de nouveau dans la
procédure devant la Cour jusqu’au 10 mars 1998, date à laquelle l’Iran a
été informé par la présente ordonnance, sans avoir obtenu la possibilité
sollicitée d’être entendu, «que la demande reconventionnelle présentée
par les Etats-Unis dans leur contre-mémoire est recevable comme telle et
fait partie de l’instance en cours» (ordonnance, p. 206, par. 46, al. A).

24
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 211
HI

5. Cette procédure me frappe par son caractère irrégulier, si je peux
m’exprimer ainsi, eu égard à la jurisprudence de la Cour actuelle et aussi
de sa devancière, la Cour permanente de Justice internationale.

La «demande reconventionnelle», qui est l’une des procédures inci-
dentes de la Cour, ne figure pas dans le Statut lui-même, mais dans le
Règlement depuis l’époque de la Cour permanente de Justice interna-
tionale. Dès le début de ses activités en 1946, la Cour internationale de
Justice a inclus la «demande reconventionnelle» dans le Règlement de
1946, dont l’article 63 était ainsi libellé:

«Lorsque l'instance a été introduite par requête, une demande
reconventionnelle peut être présentée dans les conclusions du contre-
mémoire, pourvu que cette demande soit en connexité directe avec
l’objet de la requête et qu’elle rentre dans la compétence de la Cour.
Si le rapport de connexité entre la demande présentée comme
demande reconventionnelle et l’objet de la requête n’est pas appa-
rent, la Cour, après examen, décide s’il y a lieu ou non de joindre
cette demande à l’instance primitive.»

Le même texte est resté dans le Règlement, tel qu’il a été revisé en 1972, et
constituait l’article 68. Ce texte a été remanié, sans grandes modifications
de fond, dans le nouveau Règlement de 1978, et constitue l’article 80:

«1. Une demande reconventionnelle peut être présentée pourvu
qu’elle soit en connexité directe avec l’objet de la demande de la par-
tie adverse et qu’elle relève de la compétence de la Cour.

2. La demande reconventionnelle est présentée dans le contre-
mémoire de la partie dont elle émane et figure parmi ses conclu-
sions.

3. Si le rapport de connexité entre la demande présentée comme
demande reconventionnelle et l’objet de la demande de la partie
adverse n’est pas apparent, la Cour, après avoir entendu les parties,
décide s’il y a lieu ou non de joindre cette demande à l’instance ini-
tiale. »

6. Tout au long de l’histoire de la Cour actuelle, il n’y a eu que deux
autres affaires (en dehors de l’affaire toute récente relative à l Application
de la convention pour la prévention et la répression du crime de génocide,
dans laquelle une ordonnance concernant une question pertinente a été
rendue ces derniers mois) où des demandes reconventionnelles ont été
présentées pendant I’instance.

Dans l’affaire du Droit d'asile (introduite unilatéralement par la Colom-
bie contre le Pérou le 15 octobre 1949), qui a été la première instance ou
la Cour internationale de Justice a été appelée à examiner la question des
demandes reconventionnelles, le défendeur, le Pérou, pour répondre au
mémoire de la Colombie du 10 janvier 1950, a déposé, le 21 mars 1950,

25
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 212

son contre-mémoire, dans lequel il a présenté sa demande reconvention-
nelle. Dans ses conclusions, le Pérou a demandé à la Cour de rejeter les
conclusions du demandeur, dans lesquelles la Colombie demandait à la
Cour de dire et juger:

«I. Que la République de Colombie a le droit, en tant que pays
accordant l’asile, de qualifier la nature du délit aux fins du susdit
asile, dans le cadre des obligations qui découlent en particulier de
Paccord bolivarien sur l’extradition du 18 juillet 1911 et de la conven-
tion sur l’asile du 20 février 1928 et, d’une façon générale, du droit
international américain;

II. Que la République du Pérou, en sa qualité d’Etat territorial, est
obligée, dans le cas concret matière du litige, d'accorder les garanties
nécessaires pour que ... Haya de la Torre sorte du pays, l’inviolabi-
lité de sa personne étant respectée.» (CI. J. Mémoires, Droit d'asile,
vol. I, p. 43).

Le Pérou a demandé à la Cour de dire et juger, sur sa demande recon-
ventionnelle :

«[à titre reconventionnel, aux termes de l’article 63 du Règlement de
la Cour, et par un seul et même arrêt,] que l’octroi de Vasile par
l'ambassadeur de Colombie à Lima à ... Haya de la Torre, a été fait
en violation de l’article 1, paragraphe 1, et de l’article 2, para-
graphe 2, premièrement (inciso primero), de la convention sur l’asile
signée à La Havane en 1928» (ibid., p. 164).

Dans sa réplique du 20 avril 1950, la Colombie a exprimé ses vues sur
la demande reconventionnelle, mais n’a pas examiné de façon explicite
la question de savoir s’il existait une connexité directe avec l’objet de la
demande de la partie adverse et elle a déclaré:

«En résumé, le Gouvernement du Pérou n’a pas réussi à démontrer
le bien-fondé de la demande reconventionnelle qu’il a présentée, à la
Cour, au sujet de la prétendue violation des articles 1, paragraphe 1,
et 2, paragraphe 2, premièrement (inciso primero), de la convention
sur l'asile signée à La Havane en 1928, par l'ambassadeur de Colom-
bie à Lima, et comme conséquence de «l'octroi de l’asile ... à Haya de
la Torre.» ({bid., p. 386.)

Dans sa duplique du 15 juin 1950 (ibid, p. 425), comme dans son
contre-mémoire, le Pérou a demandé a la Cour de rejeter la conclusion
de la Colombie et de statuer sur la demande reconventionnelle de la
même manière qu'il l'avait demandé dans son contre-mémoire (ibid.,
p. 442).

Les questions relatives à la demande reconventionnelle du Pérou ont
fait l’objet d’une ample discussion paralièlement à la conclusion initiale
de la Colombie lors des deux tours de plaidoiries tenus du 26 septembre
au 9 octobre 1950. Lors de ces procédures orales le Pérou a déposé ses
conclusions finales, présentées par Georges Scelle, qui étaient pour l’essen-

26
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 213

tiel les mêmes que les conclusions antérieures énoncées dans son contre-
mémoire et sa duplique, mais avec une adjonction à la dernière ligne ainsi
libellée: «en tout cas le maintien de l’asile constitue actuellement une vio-
lation dudit traité» (C.J. Mémoires, Droit d'asile, vol. II, p. 192).

Dans l'arrêt du 20 novembre 1950, la Cour, en ce qui concerne la
demande reconventionnelle du Pérou, i) «la rejette en tant qu’elle est
fondée sur une violation de l’article premier, paragraphe premier, de la
convention sur l'asile [de La Havane de 19281» et ii) «dit que l’octroi de
l'asile par le Gouvernement de la Colombie à ... Haya de la Torre n’a pas
été fait en conformité de Farticle 2, paragraphe 2, «premièrement», de
ladite convention» (CLJ. Recueil 1950, p. 288).

7. Dans l’affaire des Droits des ressortissants des Etats-Unis d’ Amé-
rique au Maroc, introduite unilatéralement par la France contre les
Etats-Unis le 27 octobre 1950, la France a présenté, le 1° mars 1951, son
mémoire, dans lequel elle formulait des conclusions qui concernaient
notamment les priviléges dont devaient bénéficier les ressortissants des
Etats-Unis au Maroc, résultant du traité de 1836, existence de la juridic-
tion consulaire sur les ressortissants des Etats-Unis et l’étendue de cette
juridiction consulaire, ainsi que l’effet du décret de 1948 relatif à des
taxes sur la consommation imposées aux ressortissants des Etats-Unis.

Le 15 juin 1951, les Etats-Unis ont soulevé une exception préliminaire,
dans laquelle ce pays indiquait d’ores et déjà qu’il «avait l’intention
d'envisager d’inclure une ou plusieurs demandes reconventionnelles dans
son contre-mémoire conformément à l’article 63 du Règlement de la
Cour»; il poursuivait:

«S'il devait être décidé, par application de cet article, qu’en de
telles circonstances une demande reconventionnelle de cette nature
ne peut pas être jointe à la procédure initiale, le Gouvernement des
Etats-Unis devrait rechercher quelles autres mesures il doit prendre
pour sauvegarder ses droits et intérêts.» (C.L.J. Mémoires, Droits des
ressortissants des Etats-Unis d’ Amérique au Maroc, vol. I, p. 238.)

Les Etats-Unis ont finalement retiré l’exception préliminaire.

Cependant, dans leur contre-mémoire du 20 décembre 1951, les Etats-
Unis ont présenté, en plus des objections qu’ils avaient formulées à
l’égard de la requête initiale de la France, leur demande reconvention-
nelle. À l’appui de cette demande reconventionnelle, le Gouvernement
des Etats-Unis a demandé à la Cour:

«de dire et juger que:

1. Aux termes de l’article 95 de l’acte d’Algésiras, il faut détermi-
ner, aux fins de l'évaluation en douane, la valeur des importations en
provenance des Etats-Unis en ajoutant à la valeur d’achat aux Etats-
Unis de la marchandise importée les frais de transport jusqu’au
bureau de la douane marocaine.

2. Les traités exemptent les ressortissants américains de toute taxe

27
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 214

... [plercevoir des taxes des ressortissants américains en violation des
dispositions des traités est un manquement au droit international.

Ces taxes ne peuvent en droit être recouvrées sur les ressortissants
américains qu'avec l’assentiment préalable des Etats-Unis ... et a
compter de la date de cet assentiment, sauf disposition contraire
contenue dans l’acte d’assentiment.

3. Attendu que les lois marocaines ne peuvent s’appliquer aux
citoyens américains avant d’avoir reçu l’assentiment préalable du
Gouvernement des Etats-Unis, le défaut d’assentiment du Gouver-
nement des Etats-Unis au dahir du 28 février 1948 a donné un carac-
tère illégal au recouvrement des taxes de consommation établies par
ce dahir.» (C.I.J. Mémoires, Droits des ressortissants des Etats-Unis
d’ Amérique au Maroc, vol. I, p. 407.)

Dans sa réplique du 13 février 1952, la France a déclaré, dans sa conclu-
sion relative 4 la demande reconventionnelle présentée dans le contre-
mémoire des Etats-Unis, qu’elle demandait à la Cour de dire et juger:

«Que l’article 95 de l'acte d’Algésiras définit la valeur en douane
comme la valeur de la marchandise au moment et au lieu où elle est
présentée pour les opérations de dédouanement;

Qu’aucun traité n’a conféré aux Etats-Unis une immunité fiscale
pour leurs ressortissants au Maroc, ni directement, ni par le jeu de la
clause de la nation la plus favorisée;

Que les lois et réglements en matiére fiscale mis en vigueur dans
l’Empire chérifien sont applicables aux ressortissants des Etats-Unis
sans que l’accord préalable du Gouvernement des Etats-Unis soit
nécessaire ;

Que les taxes de consommation établies par le dahir du 28 février
1948 ont donc été légalement perçues sur les ressortissants des Etats-
Unis et qu’il n’y a pas lieu à remboursement.» (Jbid, vol. I,
p. 72.)

Dans leur duplique du 18 avril 1952, les Etats-Unis ont maintenu dans
leur intégralité les conclusions présentées dans leur contre-mémoire (ibid. ,
p. 131). Les audiences ont été tenues du 15 au 26 juillet 1952. Les Etats-
Unis ont réitéré leur conclusion initiale relative à leur demande reconven-
tionnelle (ibid., p. 291).

En ce qui concerne la demande reconventionnelle des Etats-Unis,
l'arrêt de la Cour du 27 août 1952 a rejeté en partie la conclusion des
Etats-Unis relative 4 l’exemption de taxes et à l’exemption des taxes de
consommation imposées par le dahir chérifien de 1948, mais elle a déclaré:

«que, pour appliquer l’article 95 de l’acte général d’Algésiras, la
valeur de la marchandise au pays d’origine et sa valeur sur le marché
local marocain sont l’une et l’autre des éléments pour l’estimation de
sa valeur au comptant et en gros rendue au bureau de douane»
(CLS. Recueil 1952, p. 213).

28
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 215
IV

8. L'institution des demandes reconventionnelles, parallèlement à celle
de l’intervention de tierces parties, qui figure immédiatement après les
demandes reconventionnelles dans la section du Règlement de la Cour
relative aux procédures incidentes, a été adoptée à l’époque de la Cour
permanente de Justice internationale. Elle avait pour but la bonne admi-
nistration de la justice aux fins de l’économie judiciaire, pour permettre à
la Cour de statuer sur l’une quelconque ou la totalité de demandes con-
nexes dans une seule instance, c’est-à-dire d’éviter les inconvénients qui
surgiraient si la partie adverse ou une tierce partie déposait une nouvelle
requête sur des points litigieux directement connexes. Bien entendu, toute
nouvelle requête nécessiterait encore une confirmation de la compétence
de la Cour et un examen de la documentation complète et il conviendrait
d'éviter cette situation.

Cependant un Etat demandeur subira un préjudice grave si la portée
des questions litigieuses soulevées dans la demande reconventionnelle de
PEtat défendeur est étendue au-delà de ce que réclamait initialement
l'Etat demandeur. Un Etat demandeur n’étant pas autorisé lui-même à
présenter des demandes additionnelles, pourquoi un Etat défendeur peut-il
avoir la faculté de présenter une demande nouvelle, si cette demande
(reconventionnelle) n’a pas de connexité directe avec l’objet de la demande
du demandeur? Nous ne devrions pas simplement placer des questions
qui peuvent avoir été assez distinctes à l’origine dans un seul et même
creuset, sans procéder à un examen attentif du caractère essentiel de cette
demande.

9. Dans la présente affaire, je me demande s’il est tout à fait approprié
de confirmer la recevabilité de la demande reconventionnelle des Etats-
Unis et d’en faire un élément de l’ensemble de la procédure sans: i) don-
ner aux Parties, particulièrement au demandeur, la possibilité d’exprimer
leur avis sur cette question dans les pièces écrites, et ii) tenir des audiences
pour discuter de manière exhaustive des vues exposées dans les pièces
écrites. Compte tenu de la jurisprudence, sauf comme on l’a déjà indiqué
à propos de l'affaire relative à l’ Application de la convention pour la pré-
vention et la répression du crime de génocide, au sujet de laquelle une.
ordonnance a été rendue il y a seulement quelques mois, je me demande
si le prononcé rapide d’une ordonnance par la Cour est tout à fait rai-
sonnable.

Les précédents (comme je l’ai relevé ci-dessus) semblent indiquer, de
façon générale, que la question présentée par le défendeur à titre de
demande reconventionnelle et l’objet poursuivi par le demandeur étaient
tellement liés que leur connexité directe ne pouvait être déterminée sans
un examen attentif du fond des questions soulevées dans leurs demandes
reconventionnelles respectives. Dans ces deux affaires antérieures, le Droit
d'asile et les Droits des ressortissants des Etats-Unis d'Amérique au
Maroc, la Cour a rejeté certaines des demandes reconventionnelles pré-
sentées par les défendeurs, mais seulement après qu’un examen exhaustif

29
PLATES-FORMES PÉTROLIÈRES (OP. IND. ODA) 216

sur la base des exposés écrits et oraux eut permis d’établir que les de-
mandes reconventionnelles avaient une connexité directe avec l’objet de
la demande de la partie adverse.

10. Je suis certainement d’accord pour estimer qu’a ce stade la Cour
doit fixer des délais pour la présentation d’une réplique et d’une duplique,
comme elle l’a fait au paragraphe 46, alinéa B, de la présente ordon-
nance. L’affaire, y compris le point de savoir s’il existe ou non «une
connexité entre la question présentée a titre de demande reconvention-
nelle et l’objet de la demande de la partie adverse», aurait dû pouvoir
donner lieu à une analyse de la part de I’Iran dans la réplique qu’il va
établir et, en outre, par les Etats-Unis dans leur duplique.

Sur le plan des principes, il convient encore de savoir s’il est équitable
que le défendeur ait l’occasion de présenter ses vues sur la question dont
il s’agit deux fois, l’une dans son contre-mémoire et l’autre dans sa du-
plique, tandis que le demandeur doit se limiter à une seule pièce écrite
dans sa réplique, même si l’on sait qu’il aura une nouvelle occasion
d’argumenter à ce sujet pendant la procédure orale.

11. Il me semble difficile de comprendre pourquoi il faudrait statuer
sur la recevabilité de la demande reconventionnelle à ce stade, avant que
la Cour n’ait au moins reçu la réplique de l'Iran. Je ne comprends pas
non plus pourquoi cela doit être fait avec une telle hâte en l’espèce, sur-
tout si l’on tient compte de la façon prudente dont la Cour a procédé au
cours des années antérieures.

De plus je pense que cette question, celle de savoir si la demande
(reconventionnelle) est ou non recevable, ne doit pas faire l’objet d’une
décision de la Cour sous la forme d’une ordonnance, mais plutôt doit être
tranchée par l’arrêt au stade du fond.

(Signé) Shigeru Opa.

30
